—Order, Supreme Court, New York County (Jacqueline Silbermann, J.), entered on or about August 6, 1998, which, in an action for divorce, denied defendant’s motion for a mistrial, unanimously affirmed, without costs.
The record amply supports the finding that the parties agreed to waive their rights under Judiciary Law § 21, and to have this matter decided, based on the trial record, by a Judge who did not preside at the trial. Such an agreement is enforceable notwithstanding “the inevitable credibility issues” that attend oral testimony {Robinson u State of New York, 228 AD2d *26752, 55, lv denied 89 NY2d 812). We have considered defendant’s other arguments and find them to be without merit. Concur— Ellerin, P. J., Nardelli, Lerner, Andrias and Friedman, JJ.